DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claims 1, 9, and 12 the “first module” is considered invoking a means plus function since the generic placeholder is not modified by sufficient structure. Paragraph 76 of the specification teaches a basin container, tub, or vat as the sufficient structure. 
In claims 1, 9, and 12 the “second module” is considered invoking a means plus function since the generic placeholder is not modified by sufficient structure. Figure 3, item 200 containers are considered sufficient structure. 
Claims 2-5 and 10 recite a “tub” which is considered sufficient structure for the “first module” and therefore the “first module” is not considered invoking a means plus function. 
The remaining claims are considered invoking a means plus function for both the “first module” and the “second module” since they do not recite sufficient structure for the generic placeholders. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Allen (U.S. Patent 5,114,239).
Regarding claim 1, Allen teaches a system for producing fluid mixture compositions (Figure 1, the materials are considered intended use of the apparatus), including: a first module providing one or more fluids (item 16, which is provided fluids from a water supply via pump 42); and a second module attachable to the first module providing one or more dry additives to be mixed with the one or more fluids in the first module to produce a fluid mixture composition (item 40 which provides dry additives to item 16); wherein the first module is operationally configured to modify the fluid mixture composition (see agitator 18). 
Regarding claim 2, Allen teaches wherein the first module includes a tub for receiving a fluid mixture composition (item 16 is taught as a tub and receives a fluid mixture via mixture outlet item 32).
Regarding claim 3, Allen teaches wherein the tub includes a first basin for receiving a fluid mixture composition (the inside surface of item 16 is considered reading on a basin, the basin is where item 16 receives the fluid).
Regarding claim 4, Allen teaches wherein the tub includes a second basin for receiving the fluid mixture composition from the first basin (the inner surface of item 20 is considered reading on a second basin which receives material from the inner surface of item 16, the materials being worked upon are considered intended use).
Regarding claim 5, Allen teaches wherein the tub includes a second basin for receiving a modified fluid mixture composition from the first basin (the inner surface of item 20 is considered reading on a second basin which receives material from the inner surface of item 16, the materials being worked upon are considered intended use).
Regarding claim 6, Allen teaches wherein the first module includes one or more fluid outlets for discharging the fluid mixture composition from the system (items 46 direct flow out of item 16 into item 20).
Regarding claim 7, Allen teaches wherein the second module includes a container for housing one or more dry additives (item 40 is considered reading on a container that is capable of storing a dry additive).
Regarding claim 8, Allen teaches wherein the first module includes a portable support platform (item 14 is considered comprising a platform on which items 16 and 20 are seated).
Regarding claim 9, Allen teaches a portable system for mixing fluid and dry material (Figure 2, the materials are considered intended use of the apparatus, the apparatus can be transported on item 14 and is therefore considered portable), including: a first module providing a fluid stream (Figure 2, the materials are considered intended use of the apparatus); a second module providing dry material into the fluid stream to produce a fluid mixture composition (item 20 which is considered capable of obtaining fluids from item 1, and column 8 lines 6-12, the materials are considered intended use); the first module being operationally configured to house the fluid mixture composition, modify the fluid mixture composition and direct the fluid mixture composition out from the system (material is considered capable of being housed in item 16, and can be agitated by large agitator 18, and feeds out through items 46 and 48).
Regarding claim 9, Allen teaches a portable system for mixing fluid and dry material (Figures 1 and 2, the materials are considered intended use of the apparatus, the apparatus can be transported on item 14 and is therefore considered portable), including: a first module providing a fluid stream (Figure 2, item 16 and 20 are considered the first module, the materials are considered intended use of the apparatus); a second module providing dry material into the fluid stream to produce a fluid mixture composition (item 40); the first module being operationally configured to house the fluid mixture composition, modify the fluid mixture composition and direct the fluid mixture composition out from the system (material is considered capable of being housed in items 16 and 20, and can be agitated by large agitator 18, and feeds out through items 46 and 48).
Regarding claim 10, Allen teaches wherein the first module includes a tub including a divider defining a first basin for receiving the fluid mixture composition and a second basin for receiving a modified fluid mixture composition from the first basin (inner surface of 16 is considered reading on a first basin and inner surface of item 20 is considered reading on a second basin, the materials being worked upon are considered intended use, the divider is considered the wall of item 16 that separates the surface inside item 16 and surface inside item 20).
Regarding claim 11, Allen teaches wherein the fluid mixture composition is transferrable from the first basin to the second basin over the divider and via an external conduit in fluid communication with the first basin and the second basin (items 48 extend from wall of item 16 to the surface inside item 22).
Regarding claim 12, Allen teaches a portable system for mixing fluid and dry material (Figure 1, the materials are considered intended use of the apparatus), a first module for receiving fluid into the system (item 16 receives material from item 32); and a second module attachable to the first module for providing dry material to be mixed with the fluid in the first module producing a fluid mixture composition (item 40); wherein the first module includes a first 
Regarding claim 13, Allen teaches wherein the first module may be operated independent of operation of the second module (the agitator 18 is considered capable of being operating independently of feeding of material from item 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANSHU BHATIA/Primary Examiner, Art Unit 1774